Case 1:17-cv-06779-WHP Document 47-1 Filed 05/30/19 Page 1 of 14

EXHIBIT A
eens

 

Case 1:17-cv-06779-WHP Document 47-1 Filed 05/30/19 Page 2 of 14

/\\
BBE
OFFICE OF CHIEF MEDICAL EXAMINER
CITY oF NEW YORK
REPORT OF AUTOPSY
Name of Decedent: Roberto Grant, , M.E. #: M-15-003072

Autopsy Performed by: Jennifer L: Hammers, D.O. , Date of Autopsy: May 19, 2015

 

A.

ZrrRers

ammo oD

FINAL DIAGNOSES

BLUNT FORCE TRAUMA OF HEAD, NECK, TORSO, AND EXTREMITIES
‘PETECHIAL HEMORRHAGES OF EYES, PERIORBITAL SOFT TISSUE

AND MUSCLE, ORAL MUCOSA, POSTERIOR OROPHARYNX, BASE
OF TONGUE, TRACHEA, ESOPHAGUS, AND TEMPORALIS
MUSCLES

BLOTCHY SCLERA HEMORRHAGES, BILATERAL
SUBCUTANEOUS ERIS reth EYE LIDS AND PERIORBITAL

- TISSUES

DISTENTION OF NECK VEINS AND TEMPORAL VESSELS,.MARKED

CONTUSION, RIGHT LOWER LIP

EXCORIATIONS, ORAL MUCOSA OF LIPS

NECK MUSCLE AND SOFT TISSUE HEMORRHAGES, MULTIPLE,
BILATERAL

TRACHEAL RING HEMORRHAGE, LARGE

PERI-CAROTID ARTERY HEMORRHAGES, BILATERAL
HEMORRHAGE OF TONGUE, LEFT (1/2”)

SUBSCALPULAR HEMORRHAGE (3), OCCIPITAL (2” EACH)

-CEREBRAL EDEMA, MODERATE
. HEMORRHAGE, LEFT FOREARM MUSCLE (5”), RIGHT ELBOW (172"),

LEFT SHOULDER (4”), AND RIGHT LATERAL CHEST SOFT TISSUES

/ (4 ”) .
N. DEEP LUNG PARENCHYMAL LACERATION (1”), LEFT. LOWER LOBE

O.

SEE HISTOPATHOLOGY

NEUROPATHOLOGY EXAMINATION WITHOUT IGHIEIGANT! PATHOLOGIC

CHANGES

FOUND IN MULTI-INMATE FEDERAL JAIL CELL, UNRESPONSIVE AND IN
CARDIAC ARREST eee

 

A pee t
oe ice O} Chief Medical Examiner.

| Tals record cannot be released 1

— 5 * iat

; r consent from ¢ tL ne \ ated,

teve ie 1G a
siprolet | riedical Examiner, Mew York City. N.Y. |

ate nase IE PAE Ok HAE DERRY RTT

 
   
 

 
 

IV.

Vi.

Vil.

ase 4:17-cv-06779-WHP Doctiment 47-1" Filed'05/30/19 Page 3 of fa

A. STATUS POST CARDIOPULMONARY RESUSCITATION BY.

MULTIPLE PROVIDERS
B. FROTH IN BRONCHI

TOXICOLOGY WITHOUT SIGNIFICANT POSITIVITY
A. SYNTHETIC CANNABINOIDS NOT DETECTED
B. SEE TOXICOLOGY REPORTS .

HYPERTENSIVE CARDIOVASCULAR DISEASE
A. CARDIAC HYPERTROPHY (450 GRAMS)
B. CONCENTRIC LEFT VENTRICULAR HYPERTROPHY (1.8 CM)
C. ARTERIOLONEPHROSCLEROSIS, MODERATE
D. TIGHTLY ADHERENT RENAL CAPSULES

CORONARY ARTERY ATHEROSCLEROSIS, SLIGHT (50%), LEFT MAIN
CORONARY ARTERY

HEPATIC FIBROSIS, UNCERTAIN CAUSE, MODERATE

CAUSE OF DEATH: UNDETERMINED

MANNER OF DEATH: UNDETERMINED

 

 
  

OFFICE OF CHIEF MEDICAL EXAMINER
CITY OF NEW YORK

REPORT OF AUTOPSY

CASE NO. M-15-003072

. | hereby certify that |, Jennifer L. Hammers, D.O., Deputy Chief Medical Examiner, have
performed an autopsy on the body of Roberto Grant, on the 19th day of May, 2015,
commencing at 9:30 AM in the Manhattan Mortuary of the Office of Chief Medical
Examiner of the City of New York. This autopsy is performed in the presence of Dr.
Jason Graham and Dr. Michele Slone. The body is received in the supine position in a
plastic body bag which is secured with a white plastic seal bearing the number 54009.

EXTERNAL EXAMINATION:

_ The body is of a well-developed, well-nourished, muscular, average-framed, 5'10", 204
Ib medium brown-skinned Black man whose appearance is consistent with the given
age of 35 years. The top of the head exhibits balding and the sides of the head are
shaved. There is a goatee that measures up to approximately 1/4" in length and is
black in color. The nose and facial bones are palpably intact. The eyes have brown
irides and the conjunctivae are without edema or jaundice. The oral cavity has natural
teeth in good condition. The top front right tooth is absent and there is well-healed pink
mucosa overlying the socket. Within the mouth is a displaced partial denture containing
one tooth with the name (CROSS) on-the denture. The head, neck, torso, and
extremities are with trauma as described below. The hands are not bagged. The hands
are atraumatic and the fingernails are neatly trimmed, well-groomed, without breaks,
debris or foreign material. The soles of the feet are with slight dry scaly skin and
without trauma. The external genitalia are of a circumcised normal adult male. There
are scars and tattoos over the body as follows: There is a 2-1/2" x 3/4" well-healed |
surgical scar on the right shoulder. There is a 1" well-healed linear scar on the right
chest just above the breast. There is a 4" x 6" monochromatic professional tattoo on
the lateral upper left arm. There is a 4/2" linear scar above and to each side of the right
knee. There is a 2-1/2" well-healed linear and vertical scar on the right knee extending
inferior along the shin.. There is a.1/2” well-healed scar on the upper medial aspect of
the left knee. There is a 1" well-healed linear scar and a 1/2" well-healed circular scar
on the left mid-thigh. There is a 3/4" monochromatic professional tattoo on the posterior
aspect of the-eft-ring-finger— there is-a-9-1/2 x 2" professional monochromatic tattoo on
the anterior left forearm. There are a 4-1/2" and a 3-1/2" transverse linear well-healed

# Case 1:17-cv-08779-WHP Document'47-1 Filed 05/30/19 Page4of14° °°

 
 

ee M-15-003072 ROBERTO GRANT ; Page 4

scar on the upper lateral left torso. There are well-healed surgical scars over the right
shoulder, upper back and posteromedial upper arm that measure from superior to
inferior, 1/4", 1/4", 1", 1/4", 3/4", 2-1/2" and 2-1/2" on the torso. On the posterior upper
arm they measure from superior to inferior 3/4" and 1/4". On the upper back is an 11" x
42" monochromatic professional tattoo. On the posterior right forearm is a 1 x 1/2" well-
healed scar and on the posterolateral right thigh is a 6" well-healed vertical scar. Over
the arms, hands and legs are a few well-healed irregular scars measuring up to
approximately 1/4" each. The left first toenail is thick and yellow. The extremities are
without scars overlying subcutaneous veins. There is an OCME toe tag on the right

foot. -

POSTMORTEM CHANGES: ©

There is marked symmetric rigor mortis of the upper and lower extremities, neck and
jaw. Lividity is posterior,.purple and unfixed. The body is cool to warm. There is brown
material coming from the nares and mouth, present on the face and staining the t-shirt.

THERAPEUTIC PROCEDURES:

In place is an endotracheal tube. There is an intravenous line in the left antecubital
fossa. There are electrocardiogram leads afid defibrillator pads in the body bag. There
is a moderate amount of froth ‘in the bronchi. There is a hospital bracelet on the left -

wrist.

CLOTHING: oe, -

The body is clad in a white sock on the left foot, a pair of gray sweatpants, a gray T-shirt
that has been previously cut, gray boxer shorts, and a pair of white to gray jersey
shorts. There is a white sock in the body bag. The clothing is collected and submitted
to Evidence.

On the left ring finger is a white and yellow metal band. The band is removed and

submitted as personal property to Evidence.

INJURIES: i
There are blunt force injuries of the head, neck, torso and extremities.

The veins of the neck and the vessels of the temporal regions are markedly distended.
A large amount of blood drains from the neck vessels upon reflection of the skin of the

neck and upper torso.

The eyelids and periorbital soft tissues are with marked subcutaneous emphysema and
the skin.of the eyelids is very.friable with a small tear occurring at the distal right eyelid
upon gentle manipulation for photography. There are abundant petechial hemorrhages
in the conjunctiva, sclera, oral mucosa, posterior oropharynx, base of the tongue,
——— trachea, and posterior aspect of the external esophagus. There are large blotchy scleral

poCase 117-cv-06779-WHP Document 47-1 Filed 06/80/19 Page 5 of 14

 
-@ase 1:17-cv-06779-WHP Document 47-1 Filed 05/30/19 Page 6 of 14

 

M-15-003072 ROBERTO GRANT Page 5

hemorrhages on the lateral aspects of the eyes and smaller blotchy hemorrhages in
medial aspects of the eyes.

There is a 1/8” red contusion on the right lower lip. There are several small (less than
¥4") red mucosal excoriations on the inner aspect of the lower lip near the midline and of

the right upper lip.

The scalp has no contusion. There are three discrete regions of subscalpular
measuring approximately 2” x 2” each, located in the occipital region as follows: left
occipital at the posterior aspect of the temporalis muscle, occipital midline, and the right
occipital at the posterior aspect of the temporalis muscles. There are abundant
petechial hemorrhages in the temporalis muscles, greater on the left than right. There
is no skull fracture or epidural, subdural or subarachnoid hemorrhage. The brain
weighs 1420 gm and is normal size and shape with moderate cerebral edema and is
saved with the spinal cord and dura in formalin for neuropathological examination. A
separate report will be issued. _

The neck is with evidence of hemorrhage as follows: There is a focal region of.
. hemorrhage in the subcutaneous tissues just lateral to the sternocleidomastoid muscles
present both superior and inferior to the mid-aspect of each clavicle. There is a 1x1”
hemorrhage of the superficial left sternocleidomastoid muscle at the mid-aspect. There
is a 1%” x %” hemorrhage in the deep right sternocleidomastoid muscle at the inferior
aspect. There is a 1” x %’ full thickness hemorrhage of the left sternothyroid muscle
extending from the mid-aspect to the superior aspect. There is a % x %' hemorrhage in
the deep left omohyoid muscle at the superior aspect. There is a %4 x %" hemorrhage in
the deep right omohyoid muscle at the superior aspect. The thyroid gland is without
hemorrhage. There is a %” x %" hemorrhage in the left cricohyoidmuscle at the lateral
aspect. There is %” discrete hemorrhage along the mid-aspect of the carotid artery on
each side, at the level of cervical.vertebrae 5/6. There is a discrete 3/8” hemorrhage. in
the right longus colli muscle at the level of cervical vertebrae 5/6. There is a 4"
hemorrhage over -the 6” cervical vertebral body in the midline. There is a 1/8”
hemorrhage in the lateral aspect of the left longus colli muscle. There are two Ya
hemorrhages in the left posterior oropharynx adjacent to the epiglottis. There is discrete
4/8” hemorrhage over in the posterior oropharynx adjacent to the cornua of the hyoid
bone bilaterally. The hyoid bone is reviewed with anthropology at autopsy and is
without trauma. There is discrete hemorrhage in the soft tissues overlying the inferior
horns«of thyroid cartilage. Between the esophagus and posterior aspect of the upper
trachea and lamiria of the cricoid-is abundant hemorrhage. There is hemorrhage in the

fascia overlying the superior horns of.the thyroid cartilage. The upper airway is patent.
There is hemorrhage of the tracheal rings, primarily at the right anterior lateral and
posterior aspects of tracheal rings 5 through the bifurcation with some hemorrhage in
the proximal right mainstem bronchus cartilage rings. -

 
“Case 1:17-cv-06779-WHP Document 47-1 Filed 05/30/19 Page 7 of 14

 

M-15-003072 ROBERTO GRANT Page 6

On the posterior neck is a blush of hemorrhage in the bilateral superficial aspect of thé
semispinalis capitis muscles at the high cervical level. At the mid- to lower cervical
levels there is a faint blush of hemorrhage throughout the superficial right semispinalis
capitus muscle. There is a discrete 1” x %” hemorrhage at the medial aspect of the right
semispinalis cervicis muscle. ,

The tongue is with a %” x 4" x y" hemorrhage within the muscle of the left tongue near
the anterior aspect of the tongue and adjacent to the teeth.

The left lower lobe of lung is with a 1” x 7%" x 7%" laceration deep in the parenchyma and
is surrounded by small amount hemorrhage.

There are no abrasions, contusions or lacerations to the skin surface at autopsy. The
skin of the extremities, torso, back and face is reflected to reveal the following: There
are petechial hemorrhages in the periorbital muscles and soft tissues, greater on the left
than right. There is a 5” x 1%" x %" hemorrhage in the left extensor carpi radialis
longus muscle (forearm) at the proximal aspect. There is a ’4” hemorrhage over the
right elbow at the medial aspect. There is a°4” x 3” x 2” hemorrhage in the left deltoid
muscle that extends deep within the muscle. There is a 1” x %” hemorrhage in the
subcutaneous tissues of the right lateral chest overlying ribs 5 and 6. The body is
. examined the day after autopsy and reveals no additional injuries on the skin surfaces.

The injuries listed above having been described once will not be repeated.

INTERNAL EXAMINATION:
BODY CAVITIES: The organs are in their normal situs. The pericardial, pleural and
peritoneal cavities contain normal amounts of serous fluid and are without hemorrhage

or adhesion. The abdominal wall pannus is 1/4" thick.

HEAD: See above.
NECK: See above.

CARDIOVASCULAR SYSTEM: The heart weighs 450 gm and has a_ normal
distribution of co-dominant coronary arteries with slight (50%) atherosclerotic stenosis of
the left main coronary artery. The remaining coronary arteries are without significant
atherosclerosis. There is no recent thrombus. The myocardium is homogeneous, dark
red and firm without pallor, hemorrhage, softening or fibrosis. The left ventricle wall is
1.8 cm and the right ventricle wall is 0.4 cm thick. The endocardial surfaces and four
cardiac valves are unremarkable. The aorta is without atherosclerosis. The venae

cavae and pulmonary arteries are patent.

 
#ase 1:17-cv-06779-WHP Document 47-1 Filed 05/30/19 Page 8of14

 

M-15-003072 | ROBERTO GRANT Page 7

RESPIRATORY SYSTEM: The right lung weighs 770 gm and the left weighs 540 gm.
The pink to fluffy parenchyma is with moderate anthracosis but without masses,

consolidation or obstruction.

LIVER, GALLBLADDER, PANCREAS: The liver weighs 1840 gm and has an intact
capsule. The brown, parenchyma is with moderate fibrotic texture. The gallbladder
contains approximately 10 mL of dark green bile without stones. The pancreas is
_ unremarkable in lobulation, color and texture.

HEMIC AND LYMPHATIC SYSTEMS: The spleen weighs 220 gm and has an intact
‘capsule. The color, red and white pulp and consistency are unremarkable. There are

no enlarged lymph nodes.

GENITOURINARY SYSTEM: The kidneys weigh 160 gm each and have moderately

granular red-brown surfaces with unremarkable architecture and vasculature. The

ureters maintain uniform caliber into an unremarkable bladder containing 5 mL of cloudy

yellow urine. The renal capsules are tight. The prostate is not enlarged. The testes are
pee

unremarkable.

ENDOCRINE SYSTEM: The pituitary, thyroid and adrenal glands are normal color, size
and consistency.

DIGESTIVE SYSTEM: The esophagus and . gastroesophageal junction are
unremarkable. The stomach contains approximately 180 mL of thin green material with
very small fragments, of round pasta. The gastric mucosa, small intestine and large
intestine are unremarkable. The vermiform appendix is present.

MUSCULOSKELETAL SYSTEM: The vertebrae, clavicles, sternum, ribs and pelvis
are without fracture. The musculature is normally distributed and unremarkable.

HISTOPATHOLOGY:
Sections (HT 15-01987) are submitted for microscopic examination as follows:
-left tongue at hemorrhage (1) shows a focal region of hemorrhage comprised of intact

red blood cells surrounding myocytes.
-right upper hyoid soft tissue (2) shows focal hemorrhage comprised of intact red blood

cells surrounding myocytes.

-left sternothyroid muscle (3) shows a focal collection of hemorrhage comprised of intact
red blood cells on the surface of the muscle and lacing through the intermyocyte planes.
-right posterior oropharynx (4) shows hemorrhage comprised of intact red blood cells
within the muscle and deep soft tissues and a focal hematoma comprised of intact red
blood cells within the deep tissue.

-left posterior oropharynx at epiglottis (5) shows focal discrete hematomas of the tissues
comprised of intact red blood cells just below the squamous epithelium.

 

 
_fCase 1:17-cv-06779-WHP Document 47-1 Filed 05/30/19 Page 9 of 14

  

M-15-003072 ROBERTO GRANT Page 8

-left sternocleidomastoid muscle (6) shows hemorrhage comprised of intact red blood
cells lacing along intermyocyte planes.

-right sternocleidomastoid muscle-(7) shows focal hemorrhage comprised of intact red
blood cells within the muscle and lacing along intermyocyte planes.

-tracheal ring near bifurcation (8) shows hemorrhage comprised of intact red blood cells
within the respiratory lining along approximately 40% of the width of the tracheal ring.
The hemorrhage is present on the left end. of the ring and along the right anterior lateral
aspect.

-left arm muscle hemorrhage (9) shows a large hematoma comprised of intact red blood
cells with serum separation at the edge of the muscle and within the adjacent soft
tissue.

-left carotid sheath with herent, mid (10) shows an unremarkable artery with focal
hemorrhage comprised of intact red blood cells present adjacent to the artery and

extending into the soft tissues.
-right carotid, inferior, with soft tissue (11) shows unremarkable artery, muscle, and fatty

soft tissue with hemorrhage comprised of intact red blood cells throughout the fatty
tissue and surrounding nerves, and focally within the muscle.

-heart (12) shows slight myocyte hypertrophy.
-left lung (13) and right lung (15) show slight to moderate intraalveolar and peribronchial

pigmented macrophages and slight anthracosis.
- liver and kidney (14) show no significant pathologic changes of the liver. The kidney

shows a few sclerotic glomeruli, slight thickening of the medium sized arteries and a

rare focal collection of interstitial lymphocytes.
-posterior right neck, semispinalis cervicis muscle (16) shows hemorrhage comprised of

intact red blood cells within the muscle and lacing along intermyocyte planes.

_ TOXICOLOGY:
Rapid urine drug screen (Status DS 10 Panel) is negative for common drugs of abuse.

Samples are submitted for toxicologic evaluation. A separate report will be issued.

FORENSIC BIOLOGY:
Blood specimens and fingernail clippings are submitted to Forensic Biology.

POSTMORTEM RADIOGRAPHY:
Postmortem radiographs are taken and retained.

PHOTOGRAPHY:
Photographs are taken and retained.

EVIDENCE:
Clothing and personal property are collected as evidence. ~

MOLECULAR GENETICS:

 
Cgse 1:17-cv-06779-WHP Document 47-1 Filed 05/30/19 Page 10 of 14

 

M-15-003072 ROBERTO GRANT | Page 9

Heart, liver and spleen specimens are held for molecular genetic studies if needed in
the future. Fo

  

Jénniifer L. Hammers, D.O.
Deputy Chief Medical Examiner
December 28, 2016

 

 
 

-p@ase 1:17-cv-06779-WHP Document 47-1 Filed 05/30/19 Page 11 of 14

  

THE CITY OF NEW YORK <
OFFICE OF CHIEF MEDICAL EXAMINER |
NEUROPATHOLOGY REPORT
CASE NUMBER: M15003072

 

NAME OF DECEDENT: ROBERTO GRANT
DR. HAMMERS PERFORMED THE AUTOPSY ON 5/19/15
‘DRS. STOLZENBERG AND SCORDI-BELLO EXAMINED THE BRAIN AND SPINAL CORD ON

6/11/15

GROSS EXAMINATION:
Brain weight: 1420 gm

The specimen. consists of the brain and intracranial dura of an adult. Prior to fixation, a portion of
the right occipital lobe has been removed for possible toxicology studies.

The intracranial dura is not remarkable. All venous sinuses are patent.

The leptomeninges are thin, delicate and transparent. The cerebral gyri are of normal size,
configuration and consistency. There is no sign of herniation. The external aspects of the brainstem and
cerebellum are not remarkable. The arteries at the base of the brain follow a normal distribution and are
free of atherosclerosis, aneurysmatic dilatations or sites of occlusion. All cranial nerve stumps identified
are not remarkable. .

Coronal sections of the cerebrum reveal no fetal lesions in the cortex, white matter or deep
nuclear structures. There is no shift of the midline structures. Sections of the midbrain, pons, medulla
oblongata and cerebellum show no focal abnormalities. Myelination is normal for age. The substantia
nigra is well pigmented. The ventricular system and cerebral aqueduct are patent, and normal in size and
configuration. The ependymal lining is smooth and glistening.

Spinal cord with dura from the upper cervical to cauda equina levels shows no external
abnormality. The dura is smooth and glistening. The leptomeninges are thin and transparent. Transverse

sections of the cord at 1.5 cm intervals are unremarkable.

PHOTOGRAPHS: YES

MICROSCOPIC EXAMINATION: —
H & E stained sections:

 

 

 

 

1. Left superior frontal gyrus 2. Left basal ganglia 3. Right thalamus
4. Right hippocampus 5. Midbrain 6. Pons
7. Medulla 8. Cerebellum g. Spinal cord

 

 

 

Sections show no significant pathologic changes.

DIAGNOSIS: ;
NO PATHOLOGIC CHANGES

oo | 6/2s/s
AAA | Mtn Ge ovdrces 6/25/
RINi SCORDI-BELLO, M.D., PH.D. ETHAN STOLZENBERG, M.D., PH.D.

6/25/2015

 

 
sCase 1:17-cv-06779-WHP Document 47-1 Filed 05/30/19 Page 12 of 14

oo
“The City of New York
Office of Chief Medical Examiner
§20 First Avenue
New York, NY 10016

Forensic Toxicology Laboratory

 

 

Deceased: ROberto Grant M.E. Case No.: ML503072 Lab, No.: 1900/15

 

Aucopsy By: Dr. Hammers Autopsy Date: 05/19/15

 

Specimens Received:
Bile, Blood (Femoral), Blood (Heart), Brain, Gastric Content, Liver, Urine (1 of 2)

Urine (2 of 2), Vitreous Humour

 

Specimens Received in Laboratory By: Doniche Derrick Date Received: 05/20/15

 

Equivalents: 1.0 meg/mL = 1.0 mg/L = 0.1 mg/dL = 1000 ng/mL . 1.0 meg/g = 1.0 mg/kg = 0.1 mg/100g = 1000 ng/g

Results

Blood (Femoral)

Ethanol ; Not detected HSGC
Synthetic Cannabinoids Not detected NMS*
Benzoylecgonine : Not detected IA
Barbiturates Not detected IA
Oxycodone Not detected IA
Opiates : Not detected IA
Amphetamines . Not detected TA
Benzodiazepines Not detected IA
Methadone Not detected IA
Cannabinoids ; Not detected IA

Urine (1 of 2)
Cotinine Detected . GC/MS**

** Unconfirmed screening result. Confirmation available upon request.
This report has an associated Forensic Toxicology case file.

_* See attached copy of NMS Labs report Page lof 1

Definitions of terms used in this report can be located at http: //www.nyc.gov/ocme

 

IA = Immunoassay CT = Color Test

GC = Gas Chromatography TLC = Thin Layer Chromatography UU be. . dy.
Gc/MS = GC/Mass Spectrometry HS = Head Space Signed: 4

LC « Liquid Chromatography UV/VIS = Ultraviolet/Visual Spectrophotometry William A. Dunn
LC/MS = LC/Mass Spectrometry ‘ < = Less than Date: 09/21/15 EC

CA » Chemistry Analyzer

 
g€ase 1:17-cv-06779-WHP Document 47-1 Filed 05/30/19 Page 13 of 14

NMS Labs CONFIDENTIAL
3701 Welsh Koad, PO Box 433A, Willow Grove, PA 19090-0437

o § Phone: (215) 657-4900 Fax (215) 657-2972
_ ae : eunall: nms@nmslabs.can

Robert A Middleberg, PhD, F-ABFT, DABCC-TC, Laboratory Director

   

Toxicology Report Patient Name M-15-003072
: , Patient ID 15-1900
5.15: ho
Report Issued 05/28/2015 15:03 Chain 11798486
Age Not Given DOB Not Given
To: 10074 . Gender Not Given

New York Office of Chief Medical Examiner Workorder = 15149387

Marina Stajic

520 First Avenue Pagers ofa

New York, NY 10016

Positive Findings:

 

None Detected

 

 

 

See Detalled Findings section for additional information

Testing Requested:

Analysis Coda Description -
9660B Synthetic Cannabinolds Screen, Blood (Forensic)

Specimens Received:

 

ID Tube/Container ‘Volumes Collection Matrix Source Miscellaneous
: Mass Date/Time Information
001 Red Top Tube : 1.265 mL Not Given Femoral Blood

All sample volumes/weights are approximations.
Specimens received on 05/22/2016.

v.15

 
 

4 Case 1:17-cv-06779-WHP Document 47-1 Filed 05/30/19 Page 14 of 14

i 4 ; CONFIDENTIAL Workorder 15149387
, N MS Chain 11798456
P : Patient ID 15-1900

wom (TS)

    

Page 2 of 2

Detailed Findings: :
Examination of the specimen(s) submitted did not reveal any positive findings of toxicological significance by
procedures outlined In the accompanying Analysis Summary.

Unless alternate arrangements are made by you, the remainder of the submitted specimens will be discarded one (1) year
from the date of this report; and generated data will be discarded five (5) years from the date the analyses were
performed. ,

Analysis Summary and Reporting Limits:

All of the following tests were performed for this case. For cach test, the compounds listed were included in the scope. Ihe
Reporting Limit listed for each compound represents the lowest concenisation of the compound that wil be reponed as baing
positive. If the compound Is fisted as None Detected, it Is not present above the Reporting Limit. Please refer to the
Positive Findings secion of the report for those compounds that were identified as being present,

Acode 95606 - Synthetic Cannabinoids Screen, Blood (Forensic) - Femoral Blood

-Analysis by High Performance ‘Liquid Chromatography/
TandemMass Spectrometry (LC-MS/MS) for

Compound Rot limk © Compound Kot. Limit

5F-AH-001 1.0 ngimL - JWH-018 0.10 ng/mL
5F-APICA 1.0 ng/mL JWH-081 0.10 ng/mL
5F-APINACA (5F-AKB-48) - 2.0 ng/mL JWH-122 0.10 ng/mL
SrE-MN-18 0.10 ng/mt JWH-210 0.20 ng/mL
5t-PH-22 0.10 ng/mL MDMB-CHMINACA 0.10 ng/mL
AM-2201 0.10ng/mL* MN-1B 0.10 ng/mL
APICA 0.20 ng/mt MN-25 0.10 ng/mL
APINACA (AKb-48) 4.0 ng/mt PB-22 0.10 ng/mt
BB-22 7 0.10 ngémL THJ-018 0.10 ng/mL
FUB-AKB-48 * 0.20 ng/mt THu-2201 0.10 ng/mL
FUB-PB-22 0.10 ng/mL UR-144 0.20 ng/mL
FUBIMINA 0.10 ng/mt XLR-11 0.20 ng/mL

-Analysis. by High Performance Liquid Chromatography/
landemMass Spectrametry (LC-MS/MS) for

Compound Rot. Limh Compound Rpt. Limit

5F-AD B-PINACA 1.0 ng/mL AB-PINACA 0.20 ng/mL
5F-ADBICA 1.0 ng/mt ADB-FUBINACA 1.0 ng/mbt
AB-CHMINACA : 1.0 ng/mL ADB-PINACA 0.20 ng/mL

AB-FUBINACA 1.0 ng/mL ADBICA 1.0 ng/mL

v.15

 
